Citation Nr: 1626700	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right ankle tenosynovitis.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for right ankle tenosynovitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 1980, April 1981 to April 1984, and May 2005 to December 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Additionally, in a November 2014 rating decision, the Agency of Original Jurisdiction (AOJ) denied the claims for increased ratings for PTSD and right ankle tenosynovitis.  The Veteran filed a notice of disagreement.  However, a statement of the case as to these claims has not yet been issued and, as such, these claims are addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge regarding the back issue on appeal.  The hearing transcript has been associated with the record.  The record also shows that the Veteran requested an RO hearing before a Decision Review Officer.  However, in a January 2014 statement, the Veteran, through his representative, withdrew such request.  

In March 2014, the Board found that relevant service department records were received after a July 2007 denial of the Veteran's claim for service connection for a back disability, determined that the Veteran's claim needed to be reconsidered on the merits, and remanded the issue for additional development.  Thereafter, in May 2015 the Board again remanded the issue for additional development.  Upon the case's return to the Board, it was determined that further medical inquiry was necessary to decide the claim.  As such, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in March 2016.  Such opinion was rendered in May 2016.

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   

The issues of entitlement to increased ratings for PTSD and right ankle tenosynovitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed chronic strain and degenerative disc disease of the lumbar spine is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for chronic strain and degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for chronic strain and degenerative disc disease of the lumbar spine is a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

A May 2011 memorandum documents the AOJ's efforts to locate the Veteran's complete service treatment records (STRs) with negative results.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from possibly missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a low back disorder.  As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of a low back disorder.  Specifically, in conjunction with his April 2014 VA examination, the Veteran was noted to have chronic strain and degenerative disc disease of the lumbar spine.  Thus, the remaining question is whether the Veteran's low back disorder is related to his military service.

The Veteran asserts that his current low back disorder is due to performing physically demanding labor while stationed in Iraq during his last period of active duty, including wearing heavy body armor and working with heavy equipment.  He has also reported experiencing back pain while deployed.  In support of his claim, the Veteran has submitted numerous lay statements from fellow service members supporting his contentions and indicating that they witnessed the Veteran suffering from back problems while in Iraq.  The Board observes that the Veteran and his fellow service members, as laypersons, are competent to report events within the realm of their personal experience.  As such, they are competent to state that the Veteran experienced back pain in service.  Further, as the Veteran's statements as well of those of his fellow service-members are consistent with the circumstances and conditions of his service in Iraq, the Board finds such statements to be credible.  

In the alternative, the Veteran has also claimed that his low back disorder is
secondary to his service-connected right ankle disability.  

Importantly, there is some indication in the record that the Veteran had a back disability that pre-existed his most recent period of active duty service.  Specifically, the record includes an April 1996 private examination and x-ray report showing that the Veteran had mild degenerative changes at L2-3.  Subsequent National Guard records show a history of back spasm in 1996, but are otherwise silent with respect to any ongoing low back problems.  

Service records show that the Veteran was deployed to Iraq from June 2005 to November 2005.  However, he expressly denied any back pain on his post-deployment assessment.  Thereafter, in May 2006, shortly after his retirement from the National Guard, the Veteran reported experiencing intermittent back pain. 

In connection with his August 2006 claim for service connection, the Veteran was afforded a VA contract examination in November 2006.  The examiner diagnosed the Veteran with lumbago and indicated that it was 50/50 related to military service.  However, the examiner did not provide any rationale for this opinion and it did not appear that the Veteran's service treatment records were available for review.  Moreover, the examiner did not address the 1996 medical evidence documenting a potential pre-existing low back disability.  As such, the Board previously determined that such opinion was inadequate to adjudicate the instant matter.

Thereafter, pursuant to the March 2014 remand, the Veteran was afforded another VA examination in April 2014 to determine whether there was clear and unmistakable evidence that his current low back disorder pre-existed his military service and was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during service.  The Board also sought an opinion as to any possible relationship between the Veteran's low back disorder and his service-connected right ankle disorder.  The April 2014 examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no evidence in the Veteran's service treatment records of any injury to his back or chronic back disorder, and noted that the Veteran repeatedly denied chronic back problems in service.

Thereafter, in an October 2014 addendum opinion, the same examiner reiterated that the Veteran's low back disorder was less likely than not related to his active duty service and opined that the Veteran's low back disorder did not clearly and unmistakably pre-exist service.  The examiner stated that there was no evidence of a pre-existing back injury or diagnosis prior to or during service.  With regard to whether the Veteran's low back disorder was caused by or related to his service-connected right ankle disability, the examiner opined that, while an altered gait may cause someone to be predisposed to early degenerative joint disease, due to the Veteran's age and the fact that he did not have an altered gait, his degenerative disc disease was likely due to aging and his current lifestyle.

Subsequently, in a May 2015 remand, the Board found that the April 2014 VA examination and October 2014 addendum opinion were inadequate to decide the claim as the examiner failed to discuss the 1996 treatment record referenced in the March 2014 Board remand and failed to provide an opinion as to whether the Veteran's back disorder was aggravated by his service-connected right ankle disability.  

Thus, pursuant to the May 2015 Board remand, an addendum opinion was obtained the same month by the 2014 VA examiner.  The examiner opined that the claimed condition clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner rationalized that, while there was evidence of mild degenerative disc disease prior to service, without any complaints or treatment for any back problems during service, it was impossible to say that he had any aggravation of the pre-existing back condition.  Mild intermittent pain was complained of after he was discharged and mild intermittent back pain was a normal progression of degenerative disc disease.  In sum, the examiner found there was no evidence of aggravation of the pre-existing condition in any of his treatment records.  The examiner continued that there were no complaints of back problems at all in service; therefore, it was determined that there was clear evidence of no aggravation as the Veteran had multiple opportunities to report back pain and did not, and his physical examinations were normal.  The examiner observed that the Veteran now asserted that the physically demanding work done in Iraq caused the aggravation, but the examiner found that this was not supported with objective evidence as he denied back pain at discharge after his service in Iraq.  

With respect to the Veteran's secondary service connection claim, the examiner essentially reiterated his prior opinion finding that, since the Veteran did not have a limp, his ankle condition was not causing an altered gait.  In this regard, the examiner indicated that, while an altered gait may cause someone to be predisposed to early degenerative joint disease, the Veteran did not have an altered gait and the x-ray findings of his back were essentially normal for his age.  

The Board subsequently found that the May 2015 opinion was also insufficient to decide the claim because the examiner did not consider the Veteran's and his fellow service members' competent and credible lay statements indicating that the Veteran had to perform physically demanding labor while stationed in Iraq as well as incidents of back pain while deployed.  Rather, the examiner dismissed the Veteran's statements on the basis of a lack of objective findings and appeared to have not even considered the statements from his fellow service members.  Again, the Board finds that these statements are credible as they are consistent with the circumstances of the Veteran's service in Iraq.  The examiner also appeared to rely on the lack of back complaints documented in service records prior to the Veteran's service in Iraq.  However, the Veteran has stated that he had no problems with his back prior to being deployed.  As such, the lack of findings prior to this period of active duty would appear to support the claim of aggravation of his back disorder during this last period of service as that period is when the Veteran has reported the onset of his pain.  

Likewise, with regard to secondary service connection, the examiner did not clearly opine about whether the Veteran's low back disorder was aggravated beyond the natural progression of the disorder by his service-connected ankle disability as directed by the Board.  He simply provided the same rationale as to why it was not caused by his ankle disability as given in his prior opinion.  

Therefore, as the previously obtained opinions were determined to be inadequate to decide the instant claim, the Board sought an expert medical opinion from a VHA neurosurgeon in March 2016.  Specifically, the Board requested an opinion as to whether the Veteran had any back disorders that pre-existed service that were not aggravated beyond their natural progression by the Veteran's service; whether the Veteran's back disorder is at least as likely as not related to his strenuous activity in service; and whether the Veteran's low back disorder was aggravated by his service-connected right ankle disorder.  

In May 2016, after reviewing the Veteran's medical records, the neurosurgeon opined that the Veteran did not clearly and unmistakably have a back disability that pre-existed his most-recent period of active duty service.  In support thereof, the examiner noted that the Veteran's one time treatment for low back pain in 1996 was insufficient to establish a pre-existing condition.  The examiner further opined that it was at least as likely as not that the Veteran's low back disorder was the result of his physically demanding work while stationed in Iraq.  In support of his opinions, the examiner noted that the Veteran denied low back pain prior to his Iraq deployment and noted the lay statements of record, which support the Veteran's reports of in-service strain.  Finally, the examiner intimated that it was possible that the Veteran's right ankle disability aggravated his low back disorder.  

The Board finds that the May 2016 opinion provided by the VA neurologist is highly probative regarding a connection between the Veteran's low back disorder and his military service.  While the neurosurgeon did not provide a detailed rationale for the conclusions reached, he did provide some support for his findings and has proven an advanced ability in assessing spinal disabilities as reflected by the expertise required to work as a neurosurgeon.  Moreover, for the reasons more fully described above, the Board has found that the other opinions are insufficient to decide the claim as the examiners failed to consider the competent and credible lay statements of record and provided insufficient rationales to support the opinions provided.  Thus, the Board finds that the May 2016 opinion is the most probative evidence of record regarding any relationship between the Veteran's service and his diagnosed chronic strain and degenerative disc disease of the lumbar spine.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's chronic strain and degenerative disc disease of the lumbar spine is directly related to his military service  Consequently, service connection for chronic strain and degenerative disc disease of the lumbar spine is warranted.


ORDER

Service connection for chronic strain and degenerative disc disease of the lumbar spine is granted.


REMAND

With respect to the Veteran's claims for increased ratings for PTSD and right ankle tenosynovitis, the Board notes that a rating decision issued in November 2014 denied such benefits.  Thereafter, in November 2015, the Veteran entered a notice of disagreement as to the denial of such issues.  While the AOJ subsequently requested clarification on the notice of disagreement in December 2015, which the Veteran provided in January 2016, the Board notes that the AOJ has acknowledged such notice of disagreement.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.   See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon, supra.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of timely substantive appeals.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of entitlement to increased ratings for PTSD and right ankle tenosynovitis.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


